Citation Nr: 1009103	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  03-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1. Entitlement to service connection for claimed right knee 
and leg disorders.  

2. Entitlement to service connection for claimed left knee 
and leg disorders.   




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran had active service from July 1968 to December 
1970.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision in 
January 2002 that denied service connection for a right knee 
and leg disability and a June 2002 rating decision that 
continued the denial of service connection for a right knee 
and leg disability and denied service connection for a left 
knee and leg disability, claimed as secondary to the right 
knee and leg condition .

The Board remanded the case to the RO for further development 
of the record in May 2004.  

In March 2006, the Board issued a decision denying the claims 
of service connection.  The Veteran thereupon submitted an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  

In May 2007, the Court issued an Order granting a Joint 
Motion of the parties to vacate the decision and to remand 
the case back to the Board for further development in 
compliance with the Joint Motion.  

In October 2007, the Board remanded the matters on appeal for 
additional development of the record.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested by complaints 
or findings of a right leg or left knee or leg disorder in 
service or for many years thereafter.  

2.  The currently demonstrated right knee tear of the 
posterior horn of the lateral meniscus with minimal cartilage 
irregularity of the adjacent posterior aspect of the proximal 
tibia is not shown to be due to a documented injury or other 
event or incident of the Veteran's period of active service.  

3.  The Veteran currently is not shown to have a chronic 
right leg or left knee or leg condition that is due to an 
event or incident of his period of active service; .   



CONCLUSIONS OF LAW

1.  The Veteran's right knee disability including any 
manifested by cartilage damage is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
any arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  

2.  The Veteran is not shown to have another right leg 
disability, other than that involving the knee, due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).  

3.  The Veteran is not shown to have a left knee or leg 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in October 
2001, April 2002, May 2004, March 2005, and October 2007.  

The letters notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  \

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In October 2007, the Veteran was provided with notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  The claims were 
readjudicated in April and June 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

Since the Board concludes hereinbelow that the preponderance 
of the evidence is against the claim of service connection, 
any questions as to the appropriate disability ratings for 
the service connection claim and effective dates to be 
assigned are rendered moot.  Thus, VA has satisfied its duty 
to notify the appellant.  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of VCAA have been 
fulfilled, and any defective notice is nonprejudicial to the 
Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements has been satisfied.  The Veteran's service 
treatment records were obtained and associated with the 
claims folder.  

VA treatment records dated from October 1999 to January 2009 
were obtained and associated with the claims folder.  Social 
Security, state disability, and Railroad Retirement Board 
records were obtained and associated with the claims folder.  
These records include a mental health evaluation by Dr. P.K.  

There is no other identified relevant evidence that has not 
been accounted for.  The Veteran was provided a VA 
examination in 2004 to obtain medical evidence as to the 
nature and etiology of the claimed disability.  Under the 
circumstances, the Board finds that there is no reasonable 
possibility that further assistance would aid the Veteran in 
substantiating the claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


II.  Law and Regulations

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  

The Court of Appeals for Veterans Claims (Court) has held 
that service connection can be granted for a disability that 
is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Effective on October 10, 2006, the section heading of 38 
C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury."  The former paragraph (b) of 38 C.F.R. § 
3.310 was redesignated as paragraph (c), and a new paragraph 
(b) was added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"[a]ny increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


III.  Analysis

Because the provisions of 38 C.F.R. § 3.310 changed during 
the pendency of the Veteran's appeal, the question arises as 
to which set of regulations applies.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991), it was held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  

Thus, any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  

Thus, the rule that the Veteran is entitled to the more 
favorable of the two versions of a regulation that was 
revised during his appeal allows application of the prior 
version of the regulations to the period on or after their 
effective dates.  See VAOPGCPREC 3-2000 (April 10, 2000).  
See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  

This new regulation is less favorable to the Veteran than the 
prior version of 38 C.F.R. § 3.310, which had not been 
interpreted as requiring that a specific baseline be found.  
In any event, the evidence does not demonstrate aggravation 
under either version of 38 C.F.R. § 3.310.  

The Board notes that the Veteran did not receive notice of 
the revised provisions of 38 C.F.R. § 3.310.  However, this 
is harmless error since the Board is applying the former 
version of 38 C.F.R. § 3.310.  

The Veteran asserts that service connection is warranted for 
a right and left knee and leg conditions.  He contends that 
the right knee and leg condition was first manifested in 
service and that, in turn, the left knee and leg disorder was 
caused by the right-sided disability.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  

The report of the Veteran's June 1968 service entrance 
examination was negative for any complaints or clinical 
findings of a leg or knee disorder.  

The service treatment records are also completely negative 
for any complaints or clinical findings referable to a left 
knee or leg disorder.  

In September 1970, during service, the Veteran was treated 
for a one-day history of an acute onset of right knee 
weakness and numbness while ascending a flight of stairs.  
Although he had reported experiencing a similar episode two 
months earlier, no pathology was identified, and the 
diagnosis was that of conversion reaction.  

Thereafter, there were no other recorded complaints or 
findings of right knee or leg disorder during service.  An 
August 1974 separation examination report indicates that 
examination of the lower extremities was normal with the 
exception of a scar on the right knee.  

There were no further complaints of leg weakness until March 
1994, when the Veteran submitted a claim (VA Form 21-526) of 
service connection for weakness of the legs.  

There is competent evidence showing symptoms of right or left 
leg weakness and pain, but there is no diagnosed left knee or 
leg condition or right leg disorder.  

Significantly, the Veteran was afforded a VA orthopedic 
examination in May 2004 in order to determine the nature and 
likely etiology of the claimed conditions.  The examination 
revealed no evidence of pathology, either clinically or 
radiographically, in either knee or ankle.  

The examiner indicated that the Veteran had no 
musculoskeletal anomalies.  On examination, his feet, knees 
and thighs were grossly symmetrical without muscle wasting or 
asymmetrical muscle development.  

There was no evidence of musculoskeletal change consistent 
with loss of use or inflammatory effusion or edema.  There 
was no unusual wear pattern on the soles of the shoes or 
signs of abnormal weight bearing.  The Veteran did report 
having exquisitely tender and painful ankylosis of the right 
knee and ankle.  

The VA examiner noted that the range of motion indicated 
possible by the Veteran would have made it impossible for him 
to walk if the knee and ankle could not move past the 
measured points.  There was no crepitus or laxity in either 
knee.  

The examiner noted that a rheumatoid factor test in August 
1999 had been normal.  An X-ray examination of the knees in 
May 2004 was normal.  The examiner concluded that the Veteran 
had normal knee and ankle joints without functional 
instability.  

The VA examiner added that was no evidence in the military or 
medical records to support the Veteran's musculoskeletal 
complaints.  The examiner opined that it was not at least as 
likely as not that the Veteran's knee pain was from military 
service.  

The private treatment records dated in April 2000 show that 
the Veteran sustained trauma to his cervical spine, shoulder 
and low back, when he was involved in a motor vehicle 
accident.  Although he was found to have crepitus in his 
knees, there was no diagnosis of knee disability.  

The records from the Social Security Administration, the 
Railroad Retirement Board, and state disability services do 
not show a diagnosis of a knee or leg disability.  

Since April 2000, the VA treatment records show that the 
Veteran had been treated for complaints of pain, weakness and 
instability of his knees.  Despite those complaints, chronic 
disability was identified with respect to the left knee or 
either leg.  

The Veteran submitted evidence of a right knee disability in 
August 2007.  He submitted an Magnetic Resonance Imaging 
(MRI) report dated in January 2006 which showed a tear of the 
posterior horn of the lateral meniscus with minimal cartilage 
irregularity of the adjacent posterior aspect of the proximal 
tibia of the right knee.  

However, there is no competent evidence of a causal 
relationship between the meniscal tear of the right knee and 
any event or incident of the Veteran's period of active 
service.  

In fact, the medical evidence, on careful review, does not 
serve to show the presence of a right knee meniscal tear at a 
time earlier than the VA examination in May 2004 when 
examiner found no pathology of the right knee either 
clinically or radiographically.  Thus, absent competent 
evidence to support the claim, there is no basis for linking 
any current right knee disability to an injury or other event 
or incident of the Veteran's period of active service.  

The Veteran asserts that the meniscal tear of the right knee 
was due to an injury in service.  However, these assertions 
on their own can be afforded no probative weight to the 
extent that the Veteran does not have the requisite expertise 
to render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As lay assertions, they also are not found to be credible for 
the purpose of dating the onset of right knee injury 
manifestations back to service or showing the presence of 
continuous right knee symptoms following service.  

Significantly, the Veteran has not submitted competent 
evidence to support his lay statements or to link any current 
right knee pathology to an injury during service.  

Similarly, there is no competent evidence to show current 
right leg or left knee or leg disability.  The current 
symptoms of pain and weakness are not shown to be 
attributable to an identified event in service.  The Court 
has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  

Without a pathology to which the symptoms of pain can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

A lay person is only qualified to report on matters which are 
capable of lay observation.  They are not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Veteran has not submitted any medical evidence 
which supports his lay assertions regarding these 
manifestations.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  

The Board finds that service connection is not warranted 
based upon continuity of symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  

The medical evidence establishes that the current symptoms of 
pain and weakness were not present in service or for many 
years thereafter.  As discussed, there is medical evidence 
that tends to show that the current symptoms of pain were not 
present until many years after service.  See the May 2004 VA 
examination report.  

The preponderance of the evidence is against the finding that 
the Veteran has a current disability of the right leg or the 
left knee or leg that was incurred in service, is related to 
disease or injury in service, or is due to a service-
connected disability. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim of service connection 
for right and left leg and knee conditions must be denied on 
this record.  

In arriving at this decision, the Board has considered the 
Veteran's contentions that his left knee disability is 
proximately due to or chronically worsened by his right knee 
disability; however, the question of secondary service 
connection is moot.  



ORDER

Service connection for a claimed right knee and leg disorder 
is denied.  

Service connection for a claimed left knee and leg disorder 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairse


